BERKSHIRE, P.
This was an action of debt, instituted by the appellee, in the circuit court of Greenbrier county, against William H. Shields, the maker, Thomas A. Bell, the payee and endorsee, and Johnston E. Bell and Michael A. Bright, endorsers, of a negotiable note for two hundred and fifty dollars, made by the said Shields to Thomas A. Belb dated the 16th day of January, 1862, and negotiable and payable, without offset, at the Farmers' Bank of Virginia, at Lewisburg, one hundred and sixteen days after the date thereof.
The process does not appear to have been served on the defendant Bright, but it is recited in the record, that at the January term, 1870, the parties appeared by their counsel, and that the defendants pleaded the statute of limitation to which the plaintiffs filed a general replication; and the parties not requiring a jury, the case was submitted to the court for trial. And after hearing the evidence, a judgment was *263rendered against the defendants Shields, Bright and Johnston E. Bell for the amount of said note and accrued interest. These defendants are complaining here as appellants. There was no demurrer to the declaration, and no exceptions taken to the judgment rendered. Nor are any of the facts proven, us evidence, produced on the trial found in the record.
It was insisted by the counsel for the appellants, however,' that the judgment on the face of the record is erroneous, as to the appellant Bright, because he was not served with process, and consequently was not before the court when the judgment was rendered against him. The plea is not set out or found in the record. But it is recited that the defendants appeared and filed it, and this would comprehend all of the defendants, unless the contrary appeared by the plea, or otherwise, on the re.cord. And as they have the right to appear and plead, although not served with process, and as the court rendered judgment on the issue found on such plea against Bright, by name, as well as other defendants, without objection, so far as the record discloses, I think it is but a reasonable presumption here that he also joined in the plea, and was therefore properly before the court when the case was heard and the judgment rendered. In my judgment there was no error in holding that the debt was not barred by the statute of limitations, and no error in the judgment rendered by the circuit court, and the same must therefore be affirmed with costs and damages.
The other judges concurred.
Judgment affirmed.